Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims #13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/22.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/22, 01/19/22 and 09/15/20 was filed before the final action on the merits of the case. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) #1, 3, 5, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over HARADA et al., (U.S. Pub. No. 2017/0170004 A1), hereinafter referred to as “Harada”.

Harada shows, with respect to claim #1 and 19, a method of manufacturing a semiconductor device, comprising: forming a film (SiO), which contains a first element (Si) and a second element (O), on a substrate /Wafer (fig. #5C, item 200) (paragraph 0083) by performing a cycle a predetermined number of times, the cycle sequentially performing (paragraph 0106):(a) supplying a first precursor gas (HCDS) containing the first element (Si) to the substrate in a process chamber (fig. #1, item 201; paragraph 0027) (paragraph 0029); (b) supplying a second precursor gas (silicon hydride paragraph 0089), which contains the first element (Si) and has a pyrolysis temperature lower (Examiner takes official notice that the decomposition temperature of Silanes is between 380-490 C) than a pyrolysis temperature of the first precursor gas (HCDS; paragraph 0075) (Examiner takes official notice that the decomposition temperature of HCDS is between 360-4200 C), to the substrate (paragraph 0086, 0089); and (c) supplying a reaction gas, which contains the second element (O) that is different from the first element, to the substrate (paragraph 0030). 

The Examiner notes that Harada fails to show explicitly the specific pyrolysis condition shown in the claim language. However, the Examiner notes that Harada shows in the sited paragraphs above the same chemicals sited by the present application. Also, the Examiner notes that the range of pyrolysis temperatures that would allow one of ordinary skill in the art to provide where the auto Thus the Examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, a method wherein in (a), a first layer containing the first element is formed with a thickness of less than one atomic layer and wherein in (b), a second layer containing the first element is formed with a thickness of more than one atomic layer, to utilize the method of Harada, to create a composition with desired design thickness, with the motivation that this makes it possible to improve the film thickness uniformity and the surface roughness of the SiO film and to suppress the generation of particles, as taught by Harada.


Harada shows, with respect to claim #3, a method wherein in (a), a first layer containing the first element is formed with a thickness of less than one atomic layer (fig. #5a-c) and wherein in (b), a second layer containing the first element is formed with a thickness of more than one atomic layer (paragraph 0077, 0081, 0106).

claim #3, a method wherein in (a), a first layer containing the first element is formed with a thickness of less than one atomic layer and wherein in (b), a second layer containing the first element is formed with a thickness of more than one atomic layer, to utilize the method of Harada, to create a composition with desired design thickness, with the motivation that this makes it possible to improve the film thickness uniformity and the surface roughness of the SiO film and to suppress the generation of particles, as taught by Harada.


Harada shows, with respect to claim #5, a method wherein a temperature of the substrate in (a) is substantially equal to a temperature of the substrate in (b) (paragraph 0112).


Harada shows, with respect to claim #10, a method wherein a composition ratio, which is a ratio between a content of the first element and a content of the second element in the film, is controlled by adjusting an internal pressure (PB) of the process chamber in (b) (paragraph 0063-0064). 
The Examiner notes that Harada does not state explicitly that a ratio of the depositions is created. However, as shown in the site sections, Harada shows a method of controlling the claim #10, a method wherein a composition ratio, which is a ratio between a content of the first element and a content of the second element in the film, is controlled by adjusting an internal pressure (PB) of the process chamber in (b), to utilize the method of Harada, to create any ratio of thicknesses/composition, with the motivation that this makes it possible to improve the film thickness uniformity and the surface roughness of the SiO film and to suppress the generation of particles, as taught by Harada.

Harada shows, with respect to claim #11, a method wherein halosilane-based gases (silicon hydride, HCDS, SiCl4) (paragraph 0029, 0086, 0089) different from each other are used as the first precursor gas and the second precursor gas, respectively (paragraph 0087).

Harada shows, with respect to claim #12, a method wherein a gas, which contains an aminosilane-based gas, used as the precursor gas (paragraph 0088- 0089)


Allowable Subject Matter
Claims #2, 4, 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim #2
A temperature higher than a temperature at which the second precursor gas is pyrolyzed when the second precursor gas exists alone in the process chamber.
Claim #4
An amount of bonds between the first element (Si) and the first (Si) element, which are contained in the second layer, is made to be larger than an amount of bonds between the first element and the first element, which are contained in the first layer.
Claim #6
Adjusting a ratio (B/A) of a supply amount (B) of the second precursor gas per cycle to a supply amount (A) of the first precursor gas per cycle.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Pertinent art

AN JAE-SEOK et al., JP2021509765A
Multiple precursors using silicon hydride, HCDS and SiCl4 to form then layers.
Kraus et al. 2014/0127887
Multiple precursors using silicon hydride, HCDS and SiCl4 to form then layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Art Unit 2816
03/04/2022

/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812